Tilson, Judge:
Counsel for tbe respective parties bave submitted for decision tbe suits listed in schedule A, hereto attached and made a part hereof, upon a stipulation in effect that the prices or market values at the dates of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in China for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, were the appraised values, less any amount added under duress.
On the agreed facts, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.